Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Group I, Species III, claims 1-2, 4-12, and 16, in the reply filed on 26 March 2021 is acknowledged.
Claims 3 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “17”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the minor cutting edge" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the rake face level" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it has been assumed that this limitation should be “the rake face plane”.
Claim 6 recites “a minor cutting edge” in line 2.  However, this limitation already has antecedent basis in parent claim 1, making it unclear whether this refers to the same minor cutting edge or to a different one.  For the purposes of examination, it has been assumed that these refer to the same minor cutting edge.
Claim 8 recites “a guide pad” in lines 1-2.  However, this limitation already has antecedent basis in parent claim 7, making it unclear whether this refers to the same guide pad or to a different one.  For the purposes of examination, it has been assumed that these refer to the same guide pad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (JP 62-208809 A) in view of Fleischer (US 2,418,021).
Regarding claim 1, Hosono discloses a single-lip drill 1 (figures 1 and 2) comprising a drill head (see figure 1), wherein the drill head has a rotational axis (see figure 2), a drill diameter (not labeled but inherent), a cutting edge 4/5 and a longitudinal groove (not labeled, see figures 1 and 2) for chip removal, the cutting edge extending from the rotational axis to the diameter of the drill head, the cutting edge having a rake face 6/7, characterized in that the rake face comprises an inner rake face 6 and an outer rake face 7, that the inner rake face is radially to the inside and in the immediate vicinity of the axis of rotation, that the outer rake face is radially to the outside and adjoins the inner rake face, that the inner rake face is in a view from the front toward the drill head in the immediate vicinity of a rake face plane (see figure 2), and that the outer rake face in a view from the front toward the drill head at least in the region of the margin is below the rake face level (see figure 2).  
Hosono does not disclose that the margin comprises a minor cutting edge.  Fleischer teaches the use of a single-lip drill that comprises a cutting edge 8a with a minor cutting edge 8b for the purpose of reaming out the inside of the hole that is drilled.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Hosono with the minor cutting edge of Fleischer in order to have an inner hole surface that is free of burrs and rough spots.
Regarding claim 2, the modified invention of Hosono discloses that the inner rake face 6 and the outer rake face 7 run parallel to each other (see figure 2).
Regarding claim 4, the modified invention of Hosono discloses that a set-off T is present between the inner rake face 6 and the outer rake face 7.
Regarding claim 5, the modified invention of Hosono discloses that a chip breaker groove is present between the inner rake face 6 and the outer rake face 7 (the angled surface between the inner and outer rake faces, which is used to break chips, may be considered to be a chip breaker groove because it forms a long narrow channel or depression relative to the two faces).
Regarding claim 6, the modified invention of Hosono discloses a minor cutting edge (as modified by Fleischer), and that the minor cutting edge is located below the rake face plane at a distance of 0.005mm.  The modified invention of Hosono does not distinctly disclose that a distance between the rake face plane and minor cutting edge is between 1% and 5% of the drilling diameter, as Hosono is silent as to the drilling diameter.  However, it would have been an obvious matter of design choice to make the different portions of the device of whatever relative sizes were desired for the purpose of providing optimal chip breakage, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, the modified invention of Hosono discloses that it comprises at least one guide pad (see figure 2).
Regarding claim 8, the modified invention of Hosono discloses that the guide pad is formed as a circular land (see figure 2).  The modified invention of Hosono does not disclose that a height of the circular land is between 1% and 4% of the bore diameter.  However, it would have been an obvious matter of design choice to make the different portions of the device of whatever relative sizes were desired for the purpose of providing optimal clearance between the drill and the drilled hole, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, the modified invention of Hosono discloses that the drill head is at least partially provided with a hard material coating (made of TiC).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hosono (JP 62-208809 A) in view of Fleischer (US 2,418,021) and further in view of Wenzelburger et al. (US 9,421,621).
Regarding claim 9, the modified invention of Hosono discloses the invention substantially as claimed, except Hosono does not disclose two groups of guide pads, that a first group of guide pads is arranged in the region of a drill tip, and that a second group of guide pads is arranged axially spaced apart from the first group on the drill head.  Wenzelburger et al. teaches the use of a single-lip drill 10 (embodiment of figures 3A and 3B) that comprises two groups of guide pads 170/172/173 on a drill head, wherein a first group of guide pads 170/172 are arranged in the region of a drill tip, and a second group of guide pads 170/173 are arranged axially spaced apart from the first group on the drill head for the purpose of especially good guidance in the borehole and simultaneously preventing tight jamming in the borehole.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Hosono with the guide pads of Wenzelburger et al. in order to improve the movement of the drill into the bored hole during a drilling process.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (JP 62-208809 A) in view of Fleischer (US 2,418,021) and further in view of Deeg (US 10,265,781).
Regarding claims 10-12, the modified invention of Hosono discloses a shank 1, and in that the longitudinal groove is formed in the drill head and at least partially in the shank (see figures 1 and 2).  Hosono does not disclose a clamping sleeve, that at least the drill head consists of carbide, or that both the drill head and the shank consist of carbide.  Deeg teaches the use of a single-lip drill 1 that comprises a drill head 11 that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        16 April 2021